DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          COURTNEY HINES,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1522


                              [March 18, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Michael Mirman, Judge; L.T. Case No.
432015CF000212C.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

              OPINION AFTER REMAND ON COMPETENCY

MAY, J.

   We remanded this case to the trial court to consider whether the
defendant’s competency could be determined nunc pro tunc. The circuit
court entered an order on February 18, 2020, finding, nunc pro tunc, the
defendant competent at the time of trial. The competency issue having
been resolved and having found no merit in the other issues raised on
appeal, we affirm the defendant’s conviction and sentence.


TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.